DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 09 November 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 8, 14 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Examiner first notes that the amendment to claim 1 consisted entirely of the swapping of 'a' with 'the' to describe 'client device' in the last limitation. This amendment did not substantially alter the substance of the claim. 
Applicant first presents Applicant's overview of the DeFrancesco reference. First, Applicant posits that the client-side script in DeFrancesco "may connect to an ad server so as to retrieve a list of advertisements, prioritize them, and select an appropriate one" and subsequently "requests a media file for the selected advertisement from a CDN". Applicant then argues, "Therefore, DeFrancesco's ad server would perform the first steps of: (1) remotely receiving a trigger message, (2) identifying an ad from information in the trigger message, and (3) identifying a targeted client device from information in the message". However, this line of argument appears to be reading the specification into the claims as none of the steps of the method are claimed to be performed by a particular entity such as an alleged "ad server" or "client device". The structure of any supposed system performing the steps of the method is left to the reader to construct. As such, any of the steps could be performed on either a "client device" or an "ad server" and using "information in the trigger message". Applicant's arguments suggest that Applicant believes that all of the steps of the method claim are performed by a single device, but the claims do not require such and only list an "Advertisement Decisioning Service (ADS)" as sending a trigger message and a "targeted client device" which is only present because of information regarding it's "presentation characteristics". The claims are broadly written and do not require as narrow a reading as Applicant appears to have adopted. 
Furthermore, Applicant's arguments are narrowly addressed to one of the two references that are present in the grounds of rejection presented in the previous office action. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, this line of argument is unpersuasive.
Applicant lists several quotations from claim 1, including "received remotely from an Advertisement Decisioning Service (ADS)" and states, "These steps are not performed in the ad server of DeFrancesco". This argument appears to largely be repetitive as the arguments rebutted above and is otherwise merely conclusory in nature. 
Applicant argues, with respect to the use of Hascalovici, "If the content is transcoded 'in advance' of receiving a trigger message by which a client requests an advertisement, then the transcoding can not have been performed in response to any information in that trigger message". However, this is a mischaracterization of the grounds of rejection which only states "However, Hascalovici teaches transcoding a trigger message in advance of needing that content served to a client device". This is not the same as Applicant's allegation that the teaching is in advance "of receiving a trigger message". It is important to note that DeFrancesco, Hascalovici, the specification in the instant invention, and transcoding in general, relate primarily to video presentations. Upon initial delivery of a web page containing a video stream, the client script of DeFrancesco runs, and requests and retrieves a list of advertisements. It is this message that is received by the SPS (i.e. Ad Decisioning Service) and the SPS sends the information to the CTS for transcoding purposes. This aligns closely with the specification in the instant application, in 0045, that states "advertisement preparation by the advertisement preparation system 105 may be triggered by an early advertisement decision to the ADS 110 for one or more client types where all advertisement media locators are extracted".
Applicant argues, with respect to claims 8 and 14, and with respect to newly amended claim language that "These limitations are not disclosed by the cited prior art". However, this argument is moot in view of the new grounds of rejection presented herein, which were necessitated by Applicant's amendments to the claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGowan et al. (Pub. #: AU 2011201404 B1) teaches a system for including advertisements into a video content stream in which upon receiving the request for the media file, the insertion points (for ads) are filled and a combined stream is prepared and placed on a CDN if not already present.
Mukaddim et al., in "Cloud-Based Content Delivery and Streaming" discloses the state of the use of content distribution networks (CDNs) with the presentation of advertisement including advertisements embedded in streaming videos based on end-user profiles.
Examiner's Note on the Format of the Prior Art Rejections
The prior art rejections below contain underlined markings of the limitations (e.g. sample limitation). The underlined portions of a claim are addressed at the end of the grounds of rejection for that claim, generally with prose rather than claim limitations followed by citations from the primary reference. Examiner notes that the underlining of the claim language is not a statement that the primary reference does not teach that language, but simply that said claim language is addressed at the end of the grounds of rejection for that claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (Pub. #: US 2016/0191598 A1) in view of Hascalovici et al. (Pub. #: US 2010/0042747 A1).
Claim 1:
DeFrancesco teaches a computer system with computer-readable media in at least 0040 for performing the steps:
receiving a trigger message for retrieving advertisement media, the trigger message received remotely from an Advertising Decisioning Service (ADS); retrieving the advertisement media from a third party source using information in the trigger message; 
(DeFrancesco: 0050-0065 with the loading of the video container on a web page initiating an ad call. Defrancesco further teaches that the Javascript gathers information about the client and sends that information "to a third party or an Ad Decisioning Platform" in at least 0012, 0013, and 0066, 0070, 0096 with the script ultimately sending a request for a media file to a server connected to a CDN in at least 0043)
identifying a targeted client device, wherein the targeted client device is identified from information in the trigger message; 
(DeFrancesco: 0055-0058 and that the message sent to the "Ad Decisioning Platform" identifies the device in at least 0073-0085, 0096)
determining, from information in the trigger message, one or more delivery specifications comprising presentation characteristics associated with the targeted client device; 
transcoding the advertisement media according to the presentation characteristics of the one or more delivery specifications associated with the targeted client device; 
and outputting the transcoded advertisement media to a content delivery network for display on the client device.
(DeFrancesco: 0042-0043 teach an HTTP (i.e. URL) request which acts as the trigger, 0046, "[0061] K) Updating the video content container with visual frames according to a playback rate of the media file and the user's connection and device speed. Buffering may be optional as described previously.", "[0066]…With these systems and methods, video media files in numerous formats can be delivered to users because the files can be transcoded in real-time to a format that is operable to play on devices that support a particular script, such as JavaScript, and standard HTML image graphic displays and are connected to a network including but not limited to the Internet.", 0069, and 0073-0075 teaches an Ad Decisioning Platform for receiving the trigger. Defrancesco teaches sending the transcoded media to a Content Delivery Network in at least 0044-0047.)
As for, "the trigger message received remotely from an Advertising Decisioning Service (ADS)", "comprising presentation characteristics", and "presentation characteristics": DeFrancesco teaches an "Ad Decisioning Platform" in at least 0073-0085, and 0096 that identifies the target device for advertisements in at least 0055 and 0056. DeFrancesco teaches delivery specifications in at least 0066, but does not appear to make explicit that the delivery specifications are "presentation characteristics". DeFrancesco does not appear to specify receiving a trigger message from an Advertising Decisioning Service. However, Hascalovici teaches transcoding content in advance of needing that content served to a client device and upon receiving the potential content in at least 0082, including the device's capabilities in at least 0084, which includes "resolutions, compressions, color schemes, and the like" which reads on "presentation characteristics" in at least 0102, 0103, 0110. Examiner notes that the content transcoding switch (CTS) performs the advanced transcoding on content received from the SPS in at least 0018, 0081.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisement transcoding based on a device's capabilities taught by DeFrancesco with the techniques of advanced transcoding based upon targeted devices' capabilities as taught by Hascalovici. Motivation to combine DeFrancesco with Hascalovici comes from both references pertaining to transcoding content to present to user's based upon the user's devices and to enhance the system responsiveness by pre-computing data that is predicted to be needed (Hascalovici: 0082).
Claim 2:
determining that the advertisement media is not available at a content delivery network; and wherein the advertisement media is retrieved from the third party source in response to the determination that the advertisement media is not available at the content delivery network.
	(DeFrancesco: 0042-0047 with the caching of previously transcoded versions in a CDN)
Claim 5:
DeFrancesco teaches an "Ad Decisioning Platform" in at least 0073-0085, and 0096 that identifies the target device for advertisements in at least 0055 and 0056. DeFrancesco teaches delivery specifications in at least 0066, but does not appear to make explicit that the delivery specifications are "presentation characteristics". DeFrancesco does not appear to specify receiving a trigger message from an Advertising Decisioning Service. However, Hascalovici teaches transcoding content in advance of needing that content served to a client device and upon receiving the potential content in at least 0082, including the device's capabilities in at least 0084, which includes "resolutions, compressions, color schemes, and the like" which reads on "presentation characteristics" in at least 0102, 0103, 0110. Examiner notes that the content transcoding switch (CTS) performs the advanced transcoding on content received from the SPS in at least 0018, 0081.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisement transcoding based on a device's capabilities taught by DeFrancesco with the techniques of advanced transcoding based upon targeted devices' capabilities as taught by Hascalovici. Motivation to combine DeFrancesco with Hascalovici comes from both references pertaining to transcoding content to present to user's based upon the user's devices and to enhance the system responsiveness by pre-computing data that is predicted to be needed (Hascalovici: 0082).
Claim 6:
wherein the trigger comprises an early advertisement decision that is received from an advertisement decision service.
(DeFrancesco: 0096-0099)
Claim 7:
wherein the trigger comprises an advertisement media locator that is received from an advertisement decision service.1
	(DeFrancesco: 0096-0099)
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (Pub. #: US 2016/0191598 A1) in view of Hascalovici et al. (Pub. #: US 2010/0042747 A1) in view of Xie et al. (Pub. #: US 2018/0189823 A1).
Claim 3:
DeFrancesco describes a system whereby advertisements and targeting metadata are retrieved from a 3rd party in at least 0066. DeFrancesco does not appear to specify a trigger that comprises a schedule for a plurality of advertisement media. However, Xie teaches advertisements with triggers that include at least "a time trigger" in at least 0254.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of DeFrancesco by substitution of the advertisement triggers therein with the advertisement triggers as described by Xie as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary kill in the art would have recognized that the results of the combination were predictable.
Claim 4:
DeFrancesco describes a system whereby advertisements and targeting metadata are retrieved from a 3rd party in at least 0066. DeFrancesco does not appear to specify a trigger that comprises a priority for a plurality of advertisement media. However, Xie teaches advertisements with triggers that include at least a rank for advertisements in at least 0150.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of DeFrancesco by substitution of the advertisement triggers therein with the advertisement triggers as described by Xie as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary kill in the art would have recognized that the results of the combination were predictable.
Claim(s) 8-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasko et al. (Pub. #: US 2015/0201227 A1) in view of Ram et al. (Pub. #: US 11,228,792 B1).
Claims 8, 14:
These claims are analogous with different representative embodiments; claim 8 is a system embodiment, and claim 14 is a computer-readable medium embodiment. Krasko teaches a computer system with computer-readable media in at least 0051, 0090 for performing the steps:
receive a trigger message for retrieving advertisement media;
(Krasko teaches that the system receives a message "identifying a start segment message indicative of the start of the promotional segment" in at least 0018-0020, 0048, 0050 and identifying promotional segment(s) in a stream in 0071) 
retrieve the advertisement media from a third party source;
(Krasko teaches that the advertisements (i.e., "promotional segments") are provided by a "third party" in at least 0016 and the streaming server retrieves promotional segments from an advertising server in at least 0074)
identify a plurality of targeted client devices, wherein the targeted client devices are identified from information in the trigger message;
(Krasko teaches "identifying a stream sent to a plurality of subscribers" and locating a promotional segment in the stream in 0071 and that the "streaming server" receives "for one or more of the subscribers", an "identifier" indicative of their rendering device, and the streaming server retrieves promotional segments from an advertising server in at least 0074,
determine, from information in the trigger message one or more delivery specifications comprising presentation characteristics associated with the targeted client devices; transcode the advertisement media according to the presentation characteristics of the one or more delivery specifications associated with the targeted client devices;
(Krasko teaches transcoding streams according to each user's "rendering devices" in at least 0021, 0057, 0061-0063, that the "streaming server" receives "for one or more of the subscribers", an "identifier" indicative of their rendering device in at least 0071, and that the "raw media received from an advertiser" is transcoded to a "transcoding protocol expected by the rendering device" in at least 0075)
and output the transcoded advertisement media to a content delivery network for display on a client devices.
As for, "and output the transcoded advertisement media to a content delivery network for display on a client devices": Krasko teaches, in 0064, that "Media files are converted on the advertising server 132 into multibitrate mp4 or any other suitable format and saved to storage (not depicted)" and that the files are "cached on the streaming server" in 0067. Krask does not appear to specify saving the transcoded segments on a content delivery network (CDN). However, Ram teaches transcoding digital content, and delivering such content through the use of a CDN in at least Col. 3, Line 58 - Col. 4, Line 12, and Col. 6, Ll. 8-21.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content transcoding system of Krasko by substituting the unspecified storage of Krasko with the CDN to store and distribute content as taught by Ram. Motivation to combine Krasko with Ram comes from the desire to increase "access bandwidth/redundancy" and "reducing access latency" (Ram: Col. 4, Ll. 6-12).
Claims 9, 15:
wherein the one or more modules: determine that the advertisement media is not available at a content delivery network; and wherein the advertisement media is retrieved from the third party source in response to the determination that the advertisement media is not available at the content delivery network.
Krasko does not appear to specify retrieving the advertisement media from the third party source if it isn't found in the content delivery network. However, Ram teaches "If it is determined 512 that the supplemental content is not available…the service can transcode 514 the identified supplemental content" which may "include taking an original, high quality copy of the supplemental content as provided by the content provider and performing a transcode into the appropriate format" as taught in Figure 5, especially items 512, 514, and 516 and in Col. 17, Line 43 - Col. 18, Line 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content transcoding system of Krasko by substituting the unspecified storage of Krasko with the CDN to store and distribute content as taught by Ram. Motivation to combine Krasko with Ram comes from the desire to increase "access bandwidth/redundancy" and "reducing access latency" (Ram: Col. 4, Ll. 6-12).
Claims 10, 16:
wherein the trigger comprises a schedule comprising an identification of a plurality of advertisement media and a delivery time associated with each respective one advertisement media of the plurality of advertisement media, wherein the advertisement media that is retrieved from the third party source is identified from the plurality of advertisement media based upon the delivery time associated with the advertisement media.
(Krasko teaches that the advertisements are selected by use of various "subscriber attributes" that constitute at least "viewing times" in at least 0073 and 0074)
Claims 12, 18:
wherein the one or more modules: determine one or more other device types based upon a likelihood that the advertisement media will be requested for delivery to the one or more other device types; 
determine one or more delivery specifications associated with each one of the one or more other device types; transcode the advertisement media according to the determined one or more delivery specifications; and store the transcoded advertisement media.
(Krasko teaches transcoding streams according to each user's "rendering devices" in at least 0021, 0057, 0061-0063, that the "streaming server" receives "for one or more of the subscribers", an "identifier" indicative of their rendering device in at least 0071, and that the "raw media received from an advertiser" is transcoded to a "transcoding protocol expected by the rendering device" in at least 0075)
As for "determine one or more other device types based upon a likelihood that the advertisement media will be requested for delivery to the one or more other device types;": Krasko does not appear to specify determining a likelihood that an advertisement will be served to a particular device type. However, Ram teaches transcoding advertisements "into a determined set of formats that are most popular or likely to be requested" in at least Col. 6, Ll. 22-41.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content transcoding system of Krasko by transcoding content to formats based upon the formats' likelihood of requesting the content as taught by Krasko. Motivation to combine Krasko with Ram comes from the desire to increase "access bandwidth/redundancy" and "reducing access latency" (Ram: Col. 4, Ll. 6-12).
Claims 13, 19:
wherein the trigger comprises an early advertisement decision that is received from an advertisement decision service.
Krasko does not appear to specify that the trigger is an early advertisement decision that is received from an advertisement server. However, Ram teaches in at least Col. 17, Line 43 - Col. 18, Line 2 that upon receiving a manifest, a manifest manipulation service may retrieve a selection of "one or more instances of supplemental content for each content marker" and thereafter, "the manifest manipulation service can call a transcoding service".  That is, the manifest for the stream is received and advertisement decisions are made for the available supplemental content slots which is performed prior to reaching each of the supplemental content markers in the stream, which is an early advertisement decision.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content transcoding system of Krasko by transcoding content to formats upon receiving an early advertisement decision based upon a content manifest as taught by Krasko. Motivation to combine Krasko with Ram comes from the desire to increase "access bandwidth/redundancy" and "reducing access latency" (Ram: Col. 4, Ll. 6-12).
Claim 20:
wherein the trigger comprises an advertisement media locator that is received from an advertisement decision service.
(Krasko: "[0070] Concurrently, or in the background, the streaming server 122 requests, from the advertisement server 132 using REST protocol, a multibitrate MP4 file video advertisement (promotional segment P2, for example) for the next splice point, as depicted at step 18, and at step 19, the advertisement server 132 replies with requested data representative of the promotional segment P2, and the filename of MP4 ( or other suitable format) file is cached on the streaming server 122 for rendering at the next splice point.")
Claim(s) 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasko et al. (Pub. #: US 2015/0201227 A1) in view of Ram et al. (Pub. #: US 11,228,792 B1) in view of Xie et al. (Pub. #: US 2018/0189823 A1).
Claims 11, 17:
wherein the trigger comprises a schedule comprising an identification of a plurality of advertisement media and a priority level associated with each respective one advertisement media of the plurality of advertisement media, wherein the advertisement media that is retrieved from the third party source is identified from the plurality of advertisement media based upon the priority level associated with the advertisement media.
Krasko teaches selecting optimal advertisements for a user in at least 0073 and 0074 by matching advertisements to subscriber attributes. Krasko does not appear to specify retrieving advertisements based on a priority for a plurality of advertisement media. However, Xie teaches advertisements with triggers that include at least a rank for advertisements in at least 0150.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertisement matching of Krasko with the substitution of the advertisement matching therein with the advertisement matching as described by Xie as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary kill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MEREDITH A LONG/Primary Examiner, Art Unit 3688